Citation Nr: 1212619	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  04-07 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for total disability based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran appeared and testified at a formal RO hearing in December 2003.  A transcript of that hearing is contained in the claims file.

This appeal was previously before the Board in March 2008, March 2010, January 2011 and December 2011.  The Veteran's claim for TDIU has been remanded as inextricably intertwined with additional claims on appeal, for a VA examination, and for referral to the Director for Compensation and Pension Service.  In December 2011, the Board remanded the claim so that the Veteran could be scheduled for a requested hearing.  In January 2012, the Veteran indicated he did not want a hearing.  The case has been returned to the Board for further appellate consideration.

In Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Court held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Here, a March 2008 Board decision denied entitlement to an increased rating for residuals of a fractured right wrist and denied entitlement to a compensable rating for residuals of a fractured jaw.  In a March 2010 decision, the Board found the Veteran's left foot disability warranted a 30 percent rating.  As the Veteran's increased ratings have already been addressed, the Board will addressed the claim for TDIU singularly in this decision.

The issues of entitlement to service connection for: tremors, temporomandibular joint (TMJ) disease, vagus nerve disorder, shoulder disorder, neck disorder, headaches, ear aches, and a gum disorder-all to include as secondary to fracture of the mandible, and entitlement to service connection for rheumatoid arthritis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is in receipt of service connection for left foot post-operative congenital calcaneonavicular bar (30 percent disabling), residuals of a fractured right wrist (10 percent disabling), and malunion of the lower jaw (noncompensable).  He has a combined rating of 40 percent from July 3, 2002.

2.  The Veteran's formal education ended with the seventh grade; however, he was able to pass General Educational Development (GED) tests in the mid 1980s.  His has past work experience as a factory worker, farmhand, carpenter, and general contractor/roofer.

3.  The Veteran's service-connected left foot disorder manifests in limited range of motion, instability, and weakness.  He has an abnormal gait and can walk 1/2 mile.  The Veteran's service-connected right wrist fracture residuals manifests in limited range of motion, weakness, and pain.  He is unable to lift more than 20 lbs, and cannot hammer.  He is right-hand dominant.

4.  With full consideration of the Veteran's educational background and occupational experience, and with resolution of doubt in the Veteran's favor, the Veteran's service connected left foot and right wrist disabilities prevent him from securing or following substantially gainful employment.



CONCLUSION OF LAW

The criteria for a total disability evaluation based on individual unemployability due to service-connected disabilities on an extraschedular basis have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.1, 4.3 4.16(b), 4.18, 4.19 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable disposition of the claim to for entitlement to TDIU, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.

Laws and Regulations

The Veteran seeks a total disability rating based on individual unemployability due to service-connected disabilities.  In this regard, all veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16. 

Nevertheless, it is the established policy of VA that all Veterans who are individually unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In other words, even where the percentage requirements are not met, entitlement to TDIU on an extraschedular basis, may be granted in exceptional cases where the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b). 

38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996); see also Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  

In the instant case, the Veteran is service-connected for post-operative congenital calcaneonavicular bar (30 percent disabling), residuals of a fractured right wrist (10 percent disabling), and malunion of the lower jaw (noncompensable).  He has a combined rating of 40 percent from July 3, 2002.  In other words, as noted in January 2011 Board decision, the Veteran does not meet the criteria of 38 C.F.R. § 4.16(a) and a grant on a schedular basis is not warranted.  The only question for the Board is whether TDIU is warranted on an extraschedular basis. 

Procedurally, the Board is not permitted to consider entitlement to an extraschedular evaluation in the first instance.  The claim first must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  38 C.F.R. § 4.16(b).  In January 2011, the Board determined that referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service (Director) was warranted.  In compliance with the Board's remand, the Veteran's claims file was forwarded to the Director for consideration of an extraschedular evaluation of TDIU.  In August 2011, the Director found that the Veteran was not entitled to an extra-schedular TDIU evaluation.  The claims file was then returned to the Board for appellate review. 

Although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's jurisdiction to review the denial of an extraschedular rating on appeal.  Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996); see also Anderson v. Shinseki, 22 Vet. App. 423 (2009).  Consequently, the Board must determine whether the Veteran's service-connected disabilities have precluded him from engaging in substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993). .

In addition, "marginal employment" shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. App. 342, 355 (2000).  Rather, the Court has accepted the definition of substantially gainful employment as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991), citing to VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (December 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09).  See also Ferraro, 1 Vet. App. at 332 (determining that substantially gainful employment suggests "a living wage"). 

Factual Background and Analysis

Upon a March 2003 VA Form 21-8940, Formal TDIU Application, the Veteran indicated that he last worked in 1997 as a self-employed construction worker and that it was at this point that his service-connected disabilities began to affect capacity for full-time employment.  He indicated he completed formal education through the seventh grade and had "farm co-op" training between 1973 and 1975.  He also reported he did not work full-time from 1995 to 1997 because he could not climb or stand.

A Vocational Rehabilitation Request for Extension from June 1985 indicated the Veteran utilized some of his vocational rehabilitation entitlement through a farm coop program.  He was noted to have work experience in carpentry and farm work, but he had been unemployed for three years.  He was able to take and pass GED tests, and it was suggested he was best suited for a sedentary occupation related to the construction trade.  He was authorized an extension of his Chapter 31 benefits to attend a computerized drafting course.  The claims file does not indicate whether the Veteran completed this training or not. 

In June 1999, the Veteran was granted nonservice-connected pension benefits for generalized arthritis of multiple joints and hypertension.  Part of this evaluation included that the dexterity of his thumb to fingers was slightly decreased, and he had difficulty standing on totes and heals, difficulty squatting and particularly rising from the squatting position.

A July 2003 VA orthopedic consultation noted the Veteran was right-handed and previously worked as a carpenter, "but has not been able to work because of arthritis in his knees and wrist."  The physician found that the Veteran would not be able to return to employment that "requires repetitive hammering or lifting more than 20 lbs at the right side."

In December 2003, the Veteran testified at a RO hearing that he worked as an independent contractor for 20 years, but he was forced to quit his business because he was no longer able to climb up and down ladders or carry roofing materials.  He reported his jobs generally consisted of roofing, painting or remodeling.  He needed to be able to hammer or swing a heavy pneumatic gun.  He stated that, due to his left foot, he was unable to climb stairs normally (having to get both feet on one step before advancing to the next step), and that he had difficulty keeping his balance.

On his March 2004 substantive appeal the Veteran indicated he should receive extraschedular TDIU because his disabilities precluded him from maintaining employment under his primary occupation as a carpenter.

An August 2006 VA treatment record noted the Veteran may have a history of "possible mental retardation" and an MRI of the brain was ordered to check for "signs of Fragile X."  Any follow up tests that may have been performed are not a part of the claims file as the next available VA records are dated in 2009.  

In additional VA treatment records the Veteran indicated he worked in a factory for two years, in a "melt steel foundry" for 3 years, and as a fisherman.

During an August 2009 VA examination the Veteran complained of stiffness in the "side-to-side motion" of his left ankle.  He also complained of back pain which affected his ability to work in 1977, 1983, and 1987.  He indicated he sought Worker's Compensation for his injured back during one of these incidents, but the Veteran's Worker's Compensation records are not a part of the claims file.  The examiner did note functional impairment of the left ankle.  The Veteran had no subtalar motion of the left ankle and was noted to be unable to walk on the left ankle.

In April 2010, the Veteran submitted two lay statements.  The first statement was from a former employer and friend.  G.B. indicated he hired the Veteran, although he did not state for what kind of employment, but that within a few days it became apparent the Veteran was not physically able to perform the duties required of him.  G.B. indicated the Veteran's ankle and back caused him to be unable continue with his employment.  The second statement was from a friend who the Veteran would hire as a subcontractor to help him with construction jobs he could not complete on his own.  J.A. stated the Veteran walked with a limp, and that the disability worsened with time.  J.A. continued to help the Veteran with yard work and fence mending "due to the fact that his back and feet do not allow him to stand for very long, bending and lifting of any heavy object he does not do."

In May 2011, the Veteran was afforded a VA examination to determine the severity of his service-connected disabilities and their combined effect on his employability.  His current medical condition included: hypertension, insomnia, sleep apnea, osteoarthritis, vitamin B12 deficiency, hyperlipidemia, tremors, hepatitis C, diabetes, obesity, and sensation disorders.  He did not have any hospitalizations for his service-connected disabilities from 2003 to 2011.  He had an antalgic gait from his left ankle disability, and complained of pain with movement of his right wrist.  His wrist injury affected his ability to use a hammer and saw, and to perform any activities of his carpentry profession.  He stated he could walk 1/2 mile and would sometimes use Canadian crutches.  The examiner noted his service-connected left foot disability made it difficult for the Veteran to climb ladders, walk long distances, particularly on uneven terrain, and made many of the aspects of carpentry work difficult.  On examination, he was able to heel and toe walk with pain, and he was able to squat.  He was diagnosed with moderate to severe degenerative arthritis of the right wrist and severe degenerative arthritis of the left calcaneal joint.  

The examiner found that the Veteran's service-connected disabilities affected his ability to seek or maintain gainful employment in his "chosen line of work."  The examiner noted his mandible disability did not prevent him from seeking or maintaining gainful employment; however, "the Veteran has no formal education to speak of and has never been trained to do any other type of work besides laboring occupations, and therefore it is not likely that the Veteran would be able to seek or maintain gainful employment of a sedentary nature."

The Veteran's claim for extraschedular TDIU was forwarded to the Director, Compensation and Pension.  The Director noted the Veteran's complaints of back pain, and his denial of service connection for a low back disorder.  The Director also noted the Veteran had been rated entitled to nonservice-connected pension effective March 19, 1999, primarily for generalized arthritis of multiple joints and hypertension.  The Directed opined that the Veteran's left foot postoperative congenital calcaneonavicular bar was not more disabling than is reflected in the 30 percent rating assigned, his residuals of a right wrist fracture was not more disabling than is reflected in the 10 percent rating assigned, and his fracture of the left mandible is not compensably disabling.  The Director found the Veteran was "not shown to be unemployed and unemployable due to service-connected disabilities."  

The evidence above reflects the Veteran has consistently reported that he is unable to secure and maintain substantially gainful employment due to his service-connected right wrist and left foot disabilities.  He has submitted letters from a prior employer and subcontractor, who both indicated his left foot and low back made him unable to continue working in construction/roofing.  In denying the claim for TDIU on an extraschedular basis, the Director of Compensation and Pension Services found that the evidence did not demonstrate the Veteran's service-connected disabilities were more disabling than the 30 percent, 10 percent, and noncompensable ratings assigned under the schedular criteria.  The Director further explained the Veteran's nonservice-connected disabilities, particularly his arthritis of multiple joints and hypertension, were of such severity as to be the main reason for which the Veteran would be unable to obtain or maintain gainful employment.

As noted above, a finding that the Veteran's service-connected disabilities are not adequately contemplated by the rating schedule is not a requirement for TDIU on an extraschedular basis.  See VAOPGCPREC 6-96 (August 16, 1996).  Additionally, while the record clearly indicates the Veteran has numerous nonservice-connected disabilities which are of such severity they would undoubtedly prevent the Veteran from obtaining and maintaining gainful employment, the Director did not specifically discuss whether the Veteran would, nonetheless, be unemployable solely due to his service-connected left foot, right wrist and malunion of the lower jaw.  While the May 2011 VA examiner focused on the Veteran's service-connected disabilities affecting his ability to maintain employment in labor/carpentry/construction employment, the examiner also addressed the Veteran's limited education as a bar to his ability to find sedentary employment.  The VA examiners have indicated that the Veteran is prohibited from maintaining any occupation where the Veteran would need to use a hammer, carry more than 20 lbs, climb a ladder, stand for a prolonged period, or walk on uneven terrain due to his service-connected left foot and right wrist disabilities.  In this regard, the Veteran's work history reflects he has always worked in positions requiring manual labor.  The Veteran has indicated employment in a factory, as a fisherman, doing farm work, roofing, residential construction, painting, and similar positions requiring prolonged use of both the left ankle and right wrist.

The Veteran has been described as from a "rural" area.  While there is an indication the Veteran was able to pass GED tests, his formal education ended with the seventh grade, and VA treatment records indicate the possibility of mental retardation.  His friend J.A. has indicated that the Veteran is unable to maintain his own yard and fences due to his disabilities.  The Veteran has testified that he has been unable to maintain employment since 1997 due to his service-connected left foot, right wrist and low back.  The Board finds the Veteran and his friends testimony to be credible as there are no conflicting statements in the record nor is there any evidence suggesting the Veteran or his friends were mistaken.  See Buchanan v. Nicolson, 451 F.3d 1331 (Fed.Cir. 2006).  While the Veteran is not service-connected for his low back condition, the May 2011 VA examiner found that his left foot and right wrist disabilities precluded many activities involved in carpentry and labor-intensive employment.

In sum, the Veteran's service-connected left foot and right wrist disabilities have been found to preclude several activities, including squatting, standing, walking on uneven terrain, hammering, carrying more than 20 lbs, prolonged moving and lifting.  In light of the Veteran's work history and education, these restrictions preclude the majority of all jobs the Veteran would have the experience and training to perform.   To the extent the Veteran could train for another position requiring less movement, the Board notes the Veteran has been described as living in a rural area, and the May 2011 VA examiner felt that his limited formal education would make sedentary employment unlikely.  Accordingly, affording the Veteran the benefit of the doubt, the Board finds that the evidence supports a finding of TDIU on an extraschedular basis.  38 C.F.R. § 4.3, 4.16(b). 


ORDER

Entitlement to TDIU is granted on an extraschedular basis, subject to the laws and regulations governing the payment of VA compensation




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


